Title: Joseph Willcocks to John Armstrong, 22 November 1813
From: Willcocks, Joseph
To: Armstrong, John


        
          Sir
          Fort George Novr. 22nd. 1813
        
        When I had the Honor of conversing with You at the Harbour, it appeared to be Your wish that I should write You upon my return to this Country, when, and as often as any thing of Public moment Occured. In consequence of which I now beg leave to lay before You some facts which Most materially effect the plans proposed for the Subdugation of this Province. You recollect no doubt, Sir, that I gave it You as my opinion when at the Harbour (notwithstanding Your Information to the Contrary) that the British forces had Not abandoned their position on Burlington Heights. That opin[i]on has been correct, and the unfortunate Inhabitants of that part of the Country continue to labour under the most wanton and unparalelled oppression. They are imprisioned with impunity, and their property forcibly taken from Them without reccieving even the Shadow of remuneration in Short their Situation is truly lamentable. The Enemys force now at Burlington is Certainly upwards of Twelve hundred

regular Troops, and not less than Eight Hundred Indians. In addition to which there are at York one Thousand Regulars making in the whole an effective force of three Thousand. The Force at Burlington independant of that at York is by far too powerfull for any thing which General Mc. Clure (the present commander at this place) can at present take against them, and what is still more alarming I understand from the General that the time which the Militia under his command were to serve expires in about a fortnight, and the prospect is that very few of them can be prevailed uppon to Stay in this Country longer than their time of Service immediately Enjoins them, this being the case I am distinctly of Opinion that unless reinforcements are immediately forwarded to this post that the British will not only repossess it, but completely lay waste the Oposite Frontier so soon as Sleighing will commence. I therefore beg leave most respectfully to Suggest to You that there is an immediate and an indispensible necessity for furnishing Genl. Mc.Clure with such Strength as will enable him to dislodge the Enemy from their Strong hold at Burlington. By doing so You will not only Cut off all Supplies from the Enemy at York, but Releive the Inhabitants of this fertile and friendly part of the Province from the most Intolerable evils.
        When I returned from the Harbour I was excedingly conserned to find that some differences of opinion Existed between Genl. Mc.Clure and some of the officers Stationed at this Post, but I verry soon discovered that private pieque and Federal Animosities unfairly operated against the General, and that his real worth Stood far beyond the reach of censure. He is in my opinion most zealously attached to the cause in which he has Embarked. I find him to be an excellent officer and a true Patriot; and at the present moment Stands high in the estimation of all those in this Province who are friendly to the American form of Government.
        It is unnecessary for me to mention that my corps has Increased but little Since I saw You, nor can it increase so long as the British arms prevail in the center of our Country, but I do not hesitate to say that so soon as the British are driven from amongst us I shall not only raise what number of men I may require but with the assistance of my friends effectually declare this Province Independant of British influence.
        When I last Saw Genl. Wilkinson he had the kindness to appoint me Lt. Colonel. And General Harrison has appointed a Mr. Benajah Mallory Second in Command to me, with Captains pay. Mr. Mallory is an inhabitant of this Province, he possesses an extensive influence, and will be of infinite service to me in the course of my Exertions to obtain Independence.
        Upon examining the counterpart of the Muster rolls which I left with You at the Harbour I have discovered through it Some trifling error with respect to the payment of my corps which I shall explain in my next letter.
        
        Comodore Barkley is still at Queenston and I am strongly disposed to think doing no Service to the American cause. He lives with a Mr. Thomas Dickson a rank loyalist who has much in his power, there are Still a number of influential Characters of Mr. Dicksons Cast in this province who are perpetually conveying inteligence to the enemy and in many other respects render him essential Service to the great and incalculable injury of all our friends. Permit me, Sir, to observe that if those men are not Secured, their influence will be productive of consequences exceedingly prejuditial to the American army in this Quarter. I have the Honor to be Sir, with the highest respects Your very Obedient Servant
        
          J, Willcocks
        
      